DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-18 are directed to a process; claims 19-20 are directed to a machine. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. A method, comprising:
identifying an item associated with an item return transaction;
obtaining an item image for the item provided by a transaction terminal that is processing the item return transaction;
authenticating the item based on an item code for the item and the item image;
obtaining transaction history data associated with the item, a customer, and a store associated with the item return transaction;
calculating a fraud score based on the transaction history data; 
obtaining an item return rating for the customer; and 
determining based on the fraud score and the item return rating whether the item return transaction can complete without assistance at the transaction terminal or whether the item return transaction is to be suspended for assistance or an audit.
The claims recites an technique for authenticating an item, obtaining  transaction history data associated with an item, and calculating a fraud score to determining whether to accept a sales return of an item.  All of the claim elements of the body of the claim are directed to a fundamental economic practice and are grouped as a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-18, these claims fail to include any additional elements other than the abstract idea itself, and consequently, fail to integrate the judicial exception into a practical application.  Claims 19-20 add additional elements of a server and a transaction terminal, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of the server and a transaction terminal does not improve the functioning of the computer, but rather, only generally linking the use of the abstract return transaction methodology to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 1-18, and these claims fail to include any additional elements, and consequently, fail to provide an inventive concept.  System claims 19-20 include server and a transaction terminal for executing instructions to perform the abstract idea.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only receive, store and execute instructions to receive, process data, and transmit data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., Receiving or transmitting data over a network).
In this instance, the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).  “Considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2020/0151735 A1) in view of Chen et al., (US 10,657,591 B1).

In regard to claim 1, Patil discloses:
a method (and a system comprising servers and transaction terminal for executing the method), comprising:
identifying an item associated with an item return transaction (see ¶ 0037, disclosing “identifying items being returned”);
obtaining an item image for the item provided by a transaction terminal that is processing the item return transaction (see ¶ 0037, disclosing “camera 106 is able to identify an object in an image captured thereby”);
authenticating the item based on an item code for the item and the item image (see ¶ 0039, disclosing “[t]he scanner is provided to acquire at least one code from item 136 being returned”);
obtaining transaction history data associated with the item, a customer, and a store associated with the item return transaction (see ¶ 0038, disclosing “accessing purchase transaction information”); and determining whether the item return transaction can complete without assistance at the transaction terminal  (see ¶ 0062, “the item’s return is authorized”) or whether the item return transaction is to be suspended for assistance or an audit (see ¶ 0067).
obtaining an item return rating for the customer (see ¶ 0087, disclosing after identifying the individual attempting to return an item the computing device will use the identifying information to “access stored information indicating a total number of returns items for a given time period”); and 
determining based on [ ] the item return rating whether the item return transaction can complete without assistance at the transaction terminal or whether the item return transaction is to be suspended for assistance or an audit ((see ¶ 0087).
However, although Patil seeks to prevent fraudulent returns (see ¶ 0071 and 0082), Patil fails to disclose:
calculating a fraud score based on the transaction history data; and 
determining based on the fraud score [ ] whether the item return transaction can complete without assistance at the transaction terminal or whether the item return transaction is to be suspended for assistance or an audit.
Chen discloses:
calculating a fraud score based on the transaction history data (see col. 13, ll. 48-67, disclosing “computing a risk score”); 
determining based on the fraud score and the item return rating whether the item return transaction can complete without assistance at the transaction terminal or whether the item return transaction is to be suspended for assistance or an audit (see col. 15, disclosing “if a risk level is too high, kiosk 301 may show a decision to a customer rejecting the return accompanied with a rejection reason.”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified Patil to include use of a fraud score determination as disclosed by Chen “for efficient return fraud detection to reduce return loss.”  See Chen, col. 1, ll. 49-51.

In regard to claim 2, Patil further discloses the method of claim 1, wherein identifying further includes obtaining the item code from a scanner or camera associated with the transaction terminal (see ¶ 0039, disclosing “[t]he scanner is provided to acquire at least one code form item 136 being returned”).

In regard to claim 3, Patil further discloses the method of claim 2, wherein obtaining the item image further includes calculating dimensions of the item from the item image (see ¶ 0065, disclosing “processing the image to determine a size and color of the item”).  

In regard to claim 4, Patil further discloses the method of claim 3, wherein determining further includes calculating a color signature from colors of the item image (see ¶ 0065, disclosing “processing the image to determine a size and color of the item”).  
 
In regard to claim 5, Patil further discloses the method of claim 4, wherein authenticating further includes comparing the dimensions against known dimensions for a model item associated with the item and comparing the color signature against a known color signature for the model item (see ¶ 0065, disclosing “validation is made by determining (A) if the item’s size, color, weight, and authentication mark are consistent with an item having the brand and typed specified by the code . . .”).  

In regard to claim 6, Patil further discloses the method of claim 5, wherein comparing further includes determining whether the item is counterfeit or damaged based on the comparing of the dimensions and the color signature against the known dimensions and the known color signature (see ¶ 0088).  

In regard to claim 7, Patil further discloses the method of claim 1, wherein obtaining the transaction history further includes identifying factors processed when calculating the fraud score based on an item type, an item category, and an item brand for the item.  
Chen further discloses the method of claim 1, wherein obtaining the transaction history further includes identifying factors processed when calculating the fraud score based on an item type, an item category, and an item brand for the item (see col. 13, l. 48 – col. 14, ll. 59, disclosing various factors for calculating the fraud score).

In regard to claim 8-9, Patil fails to disclose wherein obtaining the transaction history further includes identifying known fraudulent transactions for the item, for the store, and the for customer if any are present within the transaction history (claim 8), and further:
wherein calculating further includes calculating the fraud score based on the factors using the transaction history and the known fraudulent transaction if any were present (claim 9).
However, optional or conditional elements (e.g., claim 8 and claim 9 each recite “if any are present”) do not narrow the claims because they can always be omitted.  In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006).  “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”  MPEP §2103(I)(C) [emphasis added].
	If a positive recitation is desired and if Applicant(s)’ original specification supports such an amendment, the Examiner respectfully suggests amending the claim to delete the conditional element.

In regard to claim 10,  Patil fails to disclose wherein determining further includes calculating an item return transaction rating for the item return transaction from the fraud score and the item return rating for the customer.
Chen further discloses the method of claim 9, wherein determining further includes calculating an item return transaction rating for the item return transaction from the fraud score and the item return rating for the customer (see col. 18, disclosing “predicting a risk score” based on variables including “a return history.”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified Patil to include calculating an item return transaction rating as disclosed by Chen “for efficient return fraud detection to reduce return loss.”  See Chen, col. 1, ll. 49-51.

In regard to claim 11, Chen further discloses the method of claim 10, wherein calculating the item return transaction rating further includes comparing the item return transaction rating against a threshold or a range to determine whether the item return transaction can complete or is to be suspended for assistance or an audit (see col. 19, ll. 25-37, disclosing “display a rejection decision . . . when the received risk level is high or medium without an assigned indicator in validation result “).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified Patil to include calculating an item return transaction rating as disclosed by Chen “for efficient return fraud detection to reduce return loss.”  See Chen, col. 1, ll. 49-51.

In regard to claim 12, Patil further discloses the method of claim 1 further comprising updating the item return rating for the customer based on the determining (see ¶ 0034, disclosing “[t]he learned information is stored in a datastore 124 for later use in an item return process”).

In regard to claim 13 and 19, Patil further discloses a similar independently claimed method as the method recited in claim 1 (and system), further comprising: obtaining an item weight for the item from a weight sensor, obtaining a model weight for a model item associated with the item code; and authenticating the item based on the item weight and the model weight (see ¶ 0037, disclosing use of “weight scale 114”, as further described ¶¶ 0063-0065).

In regard to claim 14, Patil further discloses the method of claim 13, wherein identifying further includes automatically identifying a customer identifier for the customer from card data read from a card provided by the customer at the SST (see ¶ 0073, disclosing “a scan credit card option”) , a transaction receipt code scanned at the SST and associated with an original purchase of the item by the customer (see ¶ 0073, “scan receipt option”) , or biometric attributes captured from the customer at the SST (see ¶ 0086).  

In regard to claim 15, Patil  discloses the method of claim 14, wherein calculating the fraud score further includes determining weights and factors processed when calculating the fraud score based on an item type (see ¶ 0062, disclosing “type of item”), an item category (see ¶ 0062, disclosing “type of item”),  an item brand (see ¶ 0041, disclosing “misspelling of brand names”), a store identifier for the store (see ¶ 0074, disclosing “perform operations to valid[ate] that the receipt is associated with the given facility or business entity”), and the customer identifier (see ¶ 0086, disclosing “customer account”).  

In regard to claim 17, Patil further discloses the method of claim 13 further comprising, raising a security alert to a security system and dispatching a staff member to the SST for assistance or the audit when the item return transaction rating exceeds the threshold of falls outside the range by more than a predetermined amount (see ¶¶ 0036, 0064, 0067, disclosing detecting various suspicious activity in which store personnel are notified).  

Claims 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil in view of Chen in further view of Rossman (US 2015/0317628).

In regard to claim 16, the combination of Patil and Chen fails to disclose the method of claim 13 further comprising, initiating a remote assistance video session between the customer and a staff member from the SST for assistance or the audit when the item return transaction rating exceeds the threshold or falls outside the range by less than a predetermined amount.  
Rossman discloses
initiating a remote assistance video session between the customer and a staff member from the SST for assistance or the audit when a transaction is denied (see ¶ 0028-0029, disclosing remote assistance for a denied self-service terminal transaction).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the self-service terminal as disclosed by the combination of Patil and Chen to include initiating a remote assistance video session as disclosed by Rossman to allow a staff member to “engage in direct real-time assistance to the customer regarding the transaction and provide instructions on how the customer might reinitiate the transaction  . . . to be successful or explain to the customer why the transaction cannot be successful.”  Providing such assistance would improve any customer experience in the same manner.

Distinguishable Subject Matter
Claim 18 recites subject matter that is distinguishable from the prior art of record.  Thus, the Examiner has not rejected claim 18 under 35 USC §102 or §103.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hill, US 2019/0172041 A1 (Methods and apparats for providing an easy return, exchange and purchasing experience in a retail store environment)
Humphrys et al., US 11,361,321 (System and method for self-service returns)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A Zare
11/28/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649